Peb Cubiam,
Appellant’s title as put in evidence by him at the trial rested upon the judgment in Mutual Life Insurance Co. to use, etc., v. Tenan, Exr., and the levari facias and sheriff’s deed in that case. *243We have just reversed that judgment as unauthorized and void. It was incapable of supporting an execution, and as the defect was one apparent on the face of the record, the sheriff’s vendee would have taken no title, even if a purchaser without notice of the terre-tenant’s rights. It is clear therefore that appellant showed no title, and the learned judge below might properly have directed a verdict for the defendant. It is not therefore worth while to discuss the assignments of error. Whether correct or not the rulings did appellant no injury.
Judgment affirmed.